
	
		II
		112th CONGRESS
		1st Session
		S. 544
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to conduct a study of alternatives for commemorating and interpreting the role
		  of the Buffalo Soldiers in the early years of the National Parks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Buffalo
			 Soldiers in the National Parks Study Act.
		2.Findings and purpose
			(a)FindingsThe Congress finds the following:
				(1)In the late 19th century and early 20th
			 century, African-American troops who came to be known as the Buffalo Soldiers
			 served in many critical roles in the western United States, including
			 protecting some of the first National Parks.
				(2)Based at the Presidio in San Francisco,
			 Buffalo Soldiers were assigned to Sequoia and Yosemite National Parks where
			 they patrolled the backcountry, built trails, stopped poaching, and otherwise
			 served in the roles later assumed by National Park rangers.
				(3)The public would benefit from having
			 opportunities to learn more about the Buffalo Soldiers in the National Parks
			 and their contributions to the management of National Parks and the legacy of
			 African-Americans in the post-Civil War era.
				(4)As the centennial of the National Park
			 Service in 2016 approaches, it is an especially appropriate time to conduct
			 research and increase public awareness of the stewardship role the Buffalo
			 Soldiers played in the early years of the National Parks.
				(b)PurposeThe purpose of this Act is to authorize a
			 study to determine the most effective ways to increase understanding and public
			 awareness of the critical role that the Buffalo Soldiers played in the early
			 years of the National Parks.
			3.Study
			(a)In generalThe Secretary of the Interior shall conduct
			 a study of alternatives for commemorating and interpreting the role of the
			 Buffalo Soldiers in the early years of the National Parks.
			(b)Contents of studyThe study shall include—
				(1)a historical assessment, based on extensive
			 research, of the Buffalo Soldiers who served in National Parks in the years
			 prior to the establishment of the National Park Service;
				(2)an evaluation of the suitability and
			 feasibility of establishing a national historic trail commemorating the route
			 traveled by the Buffalo Soldiers from their post in the Presidio of San
			 Francisco to Sequoia and Yosemite National Parks and to any other National
			 Parks where they may have served;
				(3)the identification of properties that could
			 meet criteria for listing in the National Register of Historic Places or
			 criteria for designation as National Historic Landmarks;
				(4)an evaluation of appropriate ways to
			 enhance historical research, education, interpretation, and public awareness of
			 the story of the Buffalo Soldiers’ stewardship role in the National Parks,
			 including ways to link the story to the development of National Parks and the
			 story of African-American military service following the Civil War; and
				(5)any other matters that the Secretary of the
			 Interior deems appropriate for this study.
				(c)ReportNot later than 3 years after funds are made
			 available for the study, the Secretary of the Interior shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report containing the
			 study’s findings and recommendations.
			
